732 N.W.2d 112 (2007)
Barbara DROOMERS, as Personal Representative of the Estate of Warren Droomers, Deceased, Plaintiff-Appellee,
v.
John R. PARNELL, John R. Parnell & Associates, and Musilli, Baumgardner, Wagner & Parnell, P.C., Defendants, and
Ralph Musilli and Walter Baumgardner, Defendants-Appellants.
Docket No. 133999. COA No. 278162.
Supreme Court of Michigan.
June 8, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the May 24, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.